DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on September 9, 2022.  Claim(s) 1-17 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1 and 9 in the response on 09/09/2022.  No claims are canceled at this time. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 17 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for identifying comparables which is a process (Step 1: YES).

The Examiner has identified independent method Claim 17 as the claim that represents the claimed invention for analysis.  Claim 17 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
(a) receiving, through an electronic interface, input data from a plurality of electronic data sources of a potential comparable for inclusion into a transfer pricing benchmarking set, wherein the transfer pricing benchmarking set is generated by a transfer pricing benchmarking activity which comprises search and selection of unrelated parties to establish a benchmark for the pricing of a cross-border transaction between one or more related parties under common ownership or control, wherein the electronic data sources include: (i) a business description from a commercially available database, (ii) financial data of the comparable, (iii) a SIC or NACE code associated with the comparable, and (iv) text obtained from a website of the comparable; 
(b) generating and storing in an electronic storage device labeled training data for a function classifier by labeling historical search results for the potential comparable; 
(c) generating, with a computer processor, probabilistic training data for product and service classifiers using (i) heuristic rules to generate heuristic labels and (ii) an unsupervised label model; 
(d) training, with the computer processor, the function classifier, the product classifier, and the service classifier using the labeled training data and the probabilistic training data; 
(e) determining, with the computer processor, a function, product, and service of the potential comparable using the corresponding function classifier; product classifier, and service classifier; 
(f) receiving, through the electronic interface, attributes of a tested party; 
(g) automatically executing, with the computer processor, a scoring process to calculate a similarity score for the potential comparable, wherein the similarity score represents a similarity between the potential comparable and the tested party; 
(h) automatically generating, with the computer processor, a recommendation to accept the potential comparable as an acceptable comparable for transfer pricing benchmarking or to reject the potential comparable as a rejected comparable; and 
(i) automatically generating, with the computer processor, a written justification for the recommendation to accept or reject the potential comparable, wherein the written justification is specific to the potential comparable that has been analyzed.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Receiving data including business and financial data, classifying products and services, determining potential comparable products and services, calculating similarities of products or services to a tested party, and recommending action based on the comparable recites a concepts performed in the human mind.  But for the “electronic interface, database, and computer processor language, the claim encompasses a user determining a comparable product or service to a target product or service and analyzing the necessary information to make a recommendation if the comparable product or service is sufficient or not.  The mere nominal recitation of generic computer components does not take the claim limitation out of the mental processes grouping.  This, the claim recites a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

This judicial exception is not integrated into a practical application. In particular, the claims only recite an electronic interface, a database, and a computer processor (Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0071] about implantation using general purpose or special purpose computing devices [Other types and configurations of networks, servers, databases and personal computing devices (e.g., desktop computers, tablet computers, mobile computing devices, smart phones, etc.) may be used with exemplary embodiments of the invention.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 17 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.  The Applicants arguments (remarks pages 10-22) begin with the rejection under 35 U.S.C. § 101.  The Applicants disagree with the rejection and take the position that the claims do not recite any enumerated groupings under 101 (remarks page 12). The Applicant alleges that the Office offers no explanation regarding how each claim element is directed to a mental process.  Further, the Applicant argues that it’s improper under the 2019 PEG to lump the claim elements together and doing so causes the claim to never be integrated or substantially more. 

The Examiner does not agree with the arguments.  First, at least claim 17 which stands rejected under 35 U.S.C. § 101 falls under mental processes because each of the steps can be performed without the need for a computer.   Simply adding “with a computer processor” does not integrate the claim into a practical application.  It’s merely using the computer as a tool to perform the otherwise abstract idea.  It is incorrect to assume that the claims cannot be integrated into a practical application.  For example, the applicant has successfully amended the other independent claim including sufficient details regarding how the machine learning is actually being improved.  This is sufficient an is viewed as practical application to what the improvement to the model is. 

Applicant further argues, McRO (remarks page 14-16) an that the Office has oversimplified the claims and is ignoring the improvement to computer technology.  Similar to McRO the Applicant believes the applicants embodiments improve technology.  

The Argument is not persuasive for claim 17.  In this embodiment the claim limitations do not include improvement to the computer rather the computer being used as a tool to perform the abstract idea.  Simply adding “with a computer processor” does not integrate to abstract idea into a practical application.  In this case the process is one in which the steps can be performed as a mental process.  Further, the Examiner does not find an improvement to computer technology when the computer itself is simply applied to perform the otherwise abstract idea. 

The arguments continue (remarks page 19) that the Office fails to consider “the specificity of the 
claim language” or “how the limitations interact and impact each other” a directed by the October 2019 PEG update.  The Applicant believes the office is not considering the claim under Prong 2.  Applicant argues that the claims are integrated into a practical application which use the exception in a meaningful way beyond generally linking the exception to a technological environment.  The Applicants also argue that the 2019 PEG finds integration when there is “an improvement tot eh technological field”.  The applicants take the position that automatically performing a step such as generation of a recommendation is sufficient to provide technological advancement. 

Regarding claim 17, the Examiner does not agree.  Claim 17 as currently presented is merely process steps which can be performed by the human mind.  Simply adding a computer processor and automatically executing the steps with a computer is wholly insufficient to integrate the otherwise abstract idea.  The Examiner does not find improvement in the computer or the technological field because the computer is being used in its ordinary intended capacity to perform steps which a human could perform.  The computer, in this case, is simply applied to the otherwise abstract idea. 

In summary, claims 1 and 9 are no longer rejected under 35 U.S.C. § 101 based on the amendments to the claims.  Claim 17 fails to include any amendments and has not overcome the rejection under 35 U.S.C. § 101 at this time.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        October 21, 2022